                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION



BOBBY RAY GILBERT,                           :

             Plaintiff,                      :

vs.                                          :   CIVIL ACTION 18-00444-JB-N

JEFF DUNN, et al,                            :

             Defendants.                     :



                                      JUDGMENT


      It is ORDERED, ADJUDGED, and DECREED that this action be and is hereby

DISMISSED without prejudice.

      DONE this 12th day of April, 2019.




                                           s/JEFFREY U. BEAVERSTOCK
                                           UNITED STATES DISTRICT JUDGE
